Title: To George Washington from Nathanael Greene, 15 April 1782
From: Greene, Nathanael
To: Washington, George


                        

                            Dear SirHead Quarters near Dorchester April 15th 1782
                        
                        General St Clair being on the return to the northward affords me an opportunity to inform your Excellency of
                            the safe arrival of Mrs Greene and to return you my sinsere and grateful acknowledgements for your kindness to her. She
                            spent some time at Mount Vernon and was most agreeably entertained. Her journey was disagreeable and beset with many
                            difficulties; but the politeness and hospitality of the people smoothed the ruged path and rendered the passage tolerable.
                            I was happy to hear by Mrs Greene of the health of Mrs Washington. I was apprehensive the loss of her son would have
                            affected it. Mrs Greene likes the Country much better than she expected and was our military situation but tolerable my
                            heart would be much at ease; but alas that is not the case! General St Clair will inform you of our very critical and
                            disagreeable situation. I have never been under greater apprehensions than at present. The temper of our army is by no
                            means agreeable, & the enemy are much superior in force; and the Militia of the Country totally deranged. In this
                            situation I think we have every thing to apprehend, especially as the enemy are arming with great industry a large body of
                            Negroes, not less than 700 are said to be armed and in Uniform at this time. I urged the State to adopt the same measure;
                            but could not prevail I feel for the Country; for I believe Saxony last was not plundered and ravaged with more severity
                            than this. Virginia is doing nothing, North Carolina less; and the efforts of this State and Georgia will be very very feeble. Pennsylvania and Maryland are our only hope, and they are too remote to give
                            seasonable support. You may rest assured I will do every thing I can; but if the enemy act vigirously
                            our prospects are truly alarming. However fortune or accident may dispose of me I confide in your friendship to do me the
                            justice my ententions may entitle me to.
                        Mrs Greene begs her kind complements to you and Mrs Washington with a return of many thanks for your
                            politeness to her. I Beg my complements also to Mrs Washington and to all the Gentlemen of your family. With esteem and
                            affection I am your Excellencys Most obdt humble Ser.
                        
                            N. Greene
                        
                    